SUMMARY ORDER
After our decision in Freidus v. ING Groep, N.V., 543 Fed.Appx. 93 (2d Cir.2013), Plaintiffs-Appellants Marshall Frei-dus, and Ray Ragan, and Movant-Appel-lant Belmont Holdings Corporation, on behalf of themselves and all others similarly situated, petitioned the Supreme Court for a writ of certiorari. The Supreme Court granted the writ of certiorari, vacated the decision of this Court and remanded for “further consideration in light of Omnicare, Inc. v. Laborers Dist. Council Constr. Industry Pension Fund, 575 U.S. - [135 S.Ct. 1318, — L.Ed.2d -] (2015).” See Freidus v. ING Groep, N.V, - U.S. -, 135 S.Ct. 1698, - L.Ed.2d -, 2015 WL 1400851 (U.S. March 30, 2015).
We now VACATE that part of the judgment of the district court as pertains to the September 2007 securities offering and REMAND for further proceedings consistent with the opinion of the Supreme Court. We AFFIRM the district court’s judgment in all other respects.